Appeal by defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered March 7, 1980, convicting him of robbery in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds that could be raised upon this appeal. Counsel’s motion to be relieved as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.